[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 136 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 138 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 139 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 141 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 142 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 143 
The motion for a nonsuit in this case should have been granted, and the exception to the charge was well taken. The proof does not show the defendants were in any way interested in the transportation, or care of the baggage, of the plaintiff, or that it ever came into their possession or under their control. The licensing of steamboat men and "runners," as they are called in the case, does not make the licensed persons their agents, or render them responsible for their good conduct. (Lane v.Cotton, 1 Ld. Ray. 646.)
The ground, however, upon which the recovery below proceeded, was that the defendants were the principals in the transportation of passengers and baggage to the landing place appointed by them, and in taking care of the baggage when landed. This position can not be sustained. In the first place, the commissioners of emigration, in their official character, in which character they are prosecuted, have no authority to engage in such business; and if they were, in a body, to overstep the bounds of their official duty and engage in such business, the responsibility which would attach to them in consequence of such business, would affect them as individuals, and not in their official character. In the second place, there is no evidence that either as a board or as individuals they have been in any way interested in, or connected with, the landing of passengers or baggage, or in the case of baggage after it was landed, or have appointed any agents for that purpose.
The government, in assuming control over the landing of emigrants and their baggage, does not undertake, either by itself or its officers, to indemnify emigrants against fraud, but it has established the regulations, which have been referred to, in the belief, doubtless, that the opportunity to commit frauds would be thereby diminished. If those regulations have failed to protect the plaintiff, it is a misfortune, for *Page 144 
which she has no remedy against the state or against the defendants. Her remedy is against the persons to whose care she entrusted her baggage, whose fidelity and vigilance the government has endeavored (in this instance unsuccessfully) to secure.
If any of the members of the board have failed in their duty, and the plaintiff has suffered in consequence of such failure, they may be individually liable, but the consequences of individual misconduct, if there were any, could not be visited upon the board.
The order of the general term must be affirmed, and judgment absolute for the defendants ordered, in accordance with the stipulation.